DATED MAY 17, 2011 FILED PURSUANT TO RULE 433 REGISTRATION NO. 333-173364 CATERPILLAR FINANCIAL SERVICES CORPORATION MEDIUM-TERM NOTES, SERIES G, 1.375% NOTES DUE 2014 SUBJECT FINAL PRICING DETAILS Issuer: Caterpillar Financial Services Corporation Title of Securities: Medium-Term Notes, Series G, 1.375% Notes Due 2014 Format: SEC Registered-Registration Statement Number 333-173364 Trade Date: May 17, 2011 Settlement Date (Original Issue date): May 20, 2011 Maturity Date: May 20, 2014 Principal Amount: Price to Public (Issue Price): 99.947% All-in-price: 99.697% Pricing Benchmark: UST 1% Notes due May 15, 2014 UST Spot (Yield): 0.923% Spread to Benchmark: + 47 basis points (0.47%) Yield to Maturity: 1.393% Net Proceeds to Issuer: Coupon: 1.375% Interest Payment Dates: Interest will be paid semi-annually on the 20th of each May and November of each year, commencing November 20, 2011 and ending on the Maturity Date Day Count Convention: 30/360 Denominations: Minimum denominations of $1,000 with increments of $1,000 thereafter Joint Lead Managers & Bookrunners: Barclays Capital Inc. (35.00%) Merrill Lynch, Pierce, Fenner & Smith Incorporated (35.00%) Co-Managers: Banco Bilbao Vizcaya Argentaria, S.A. (3.00%) BNP Paribas Securities Corp. (3.00%) Commerz Markets LLC (3.00%) HSBC Securities (USA) Inc. (3.00%) ING Financial Markets LLC (3.00%) Lloyds Securities Inc. (3.00%) Mitsubishi UFJ Securities (USA), Inc. (3.00%) RBC Capital Markets, LLC (3.00%) Standard Chartered Bank (3.00%) TD Securities (USA) LLC (3.00%) Standard Chartered Bankand Banco Bilbao Vizcaya Argentaria, S.A. will not effect any offers or sales of any notes in the United States unless it is through one or more U.S. registered broker-dealers as permitted by the regulations of FINRA. Billing and Delivery Agent: Merrill Lynch, Pierce, Fenner & Smith Incorporated CUSIP: 14912L4V0 The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling Barclays Capital Inc. toll free at (888) 603-5847 or Merrill Lynch, Pierce, Fenner & Smith Incorporated toll free at (800) 294-1322.
